April 9, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          WANDELL REID, Appellant

NO. 14-13-00178-CV                          V.

     DOW CORNING CORPORATION, DOW CORNING WRIGHT
 CORPORATION, FRANK J. GEROW MD, THOMAS D. CRONIN MD, DOW
                   CHEMICAL COMPANY, and
        BAXTER HEALTHCARE CORPORATION Appellees
               ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on January 29, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Wandell Reid.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.